AlleN, J.
(dissenting): The statute, G. S. 1935, 79-420, provides that where “the fee to the surface of any tract” is in any person and “the right or title to any minerals” is in another person, the land and the minerals shall be separately taxed. In Gas Co. v. Neosho County, 75 Kan. 335, 89 Pac. 750, it was said that the statute the “fee to the surface” is set in opposition to “the right or title to any minerals therein.” It was said that “there must be a severance of the right to the mineral and the nonmineral portions of the land.” There only could be a severance of the minerals for taxation where there was a grant or exception of the minerals in fee simple.
In Finch v. Beyer, 94 Kan. 525, 146 Pac. 1141, there was a grant of all the oil, gas and other minerals. The court said the extent of the grant was limited by the subsequent provision “to a term of five years and as much longer as oil, gas and other minerals are found in paying quantities.” The statute did not apply. This case was followed by Hover v. McNeill, 102 Kan. 492, 175 Pac. 150, and by Luman v. Davis, 108 Kan. 801, 196 Pac. 1078.
*75In 1917 the legislature enacted sections 79-329 to 79-334, inclusive, providing that oil and gas leases, etc., should be assessed and taxed as personal property. Doubtless the act of 1917 was passed in view of Gas Co. v. Neosho County, supra, decided in 1907, and Finch v. Beyer, supra, decided in 1915. Under the legislative scheme where there is a constructive severance by a grant or exception of minerals in fee simple, the minerals are to be listed for taxation under our statute, G. S. 1935, 79-420, but leases for production are to be ass'essed and taxed under the act of 1917.
Did the instrument involved in this lawsuit fall under G. S. 1935. 79-420, or under the act of 1917? In other words, did the so-called “mineral deed” in question operate as a conveyance of the minerals in fee simple absolute?
The title of the instrument is immaterial. MacLorinan v. Finley, 124 Kan. 637, 641, 261 Pac. 587. The instrument.recites that the grantor does “grant, sell, convey, assign and deliver unto said grantees” an individed one-half interest in all oil, gas and other minerals in and under the land. Stopping here, the operative words are sufficient to pass a fee-simple title. But the instrument did not stop with the operative words quoted, but in the same paragraph gives an easement — the right of ingress and egress “for the purpose of mining, drilling and exploring said lands for oil, gas and other minerals and removing the same therefrom.” This language would be appropriate in a lease for production. The conveyance is subject to any existing mortgage on the land “and shall at all times be subject to inferior and subordinate to any future mortgage loan which may be applied for and placed on the land by the grantor herein.” This provision is a definite recognition that' the title to the oil and gas was to remain in the grantor after the conveyance. The haben-dum clause limits the transfer “for a period of fifty years, and as long thereafter as oil and gas may be produced.” This language is not appropriate to the creation of a fee simple.
The meaning expressed by the language employed in a conveyance is to be derived from reading such conveyance as an entirety. Each sentence or paragraph is a single element in one whole. It is reasonable to infer that their complementary or modifying force upon each other was intended by the conveyor, and this inference will be given effect by the court. When the clauses and paragraphs, read seriatim, involve repugnancies but, read as mutually modifying one another, permit a construction as a consistent whole, the latter *76construction is adopted. (Restatement, Property, Tentative Draft No. 7, section 242, comment c.) This was the mode' of construction adopted in the Kansas cases above cited. It is the- general rule in Kansas. It was applied in the construction of a will in the case of Johnson v. Muller, post, p. 128 (this day decided).
Upon what ground was the rule long settled and established by the above-cited Kansas cases departed from in Richards v. Shearer, 145 Kan. 88, 64 P. 2d 56, and Shaffer v. Kansas Farmers Union Royalty Co., 146 Kan. 84, 69 P. 2d 4? See, also, Serena v. Rubin, 146 Kan. 603, 72 P. 2d 995, and Sledd v. Munsell, post, p. 110 (this day decided).
It is not clear whether Richards v. Shearer, supra, held a similar instrument created an estate in fee simple subject to a condition subsequent (Restatement, Property, section 45) or an estate in fee simple determinable. (Restatement, Property, section 44.)
It bears no analogy to a common-law estate upon condition subsequent. Piper v. U. P. Railway Co., 14 Kan. 574; Ritchie v. K. N. & D. Rly. Co., 55 Kan. 36, 39 Pac. 718. If it is held to be an estate on condition subsequent, doubtless the landowner would be surprised to know his right of reentry was nontransferable. (Piper v. Union Pac. Rly. Co., supra.) (Compare Shell Petroleum Corp. v. Hallow, 70 F. 2d 811.)
Did the instrument create a determinable fee? An estate in fee simple determinable is created by a limitation which creates an estate in fee simple and provides that the estate shall automatically expire upon the occurrence of a stated event. It arises upon a special limitation, “as long as,” “until,” etc. Any estate in land may be subject to a special limitation (Restatement, Property, section 23, comment d). But it does not follow that because an estate is determinable as correctly stated in Shank v. Coal Co., 107 Kan. 380, 191 Pac. 482, that it must be classed as a fee simple determinable. If a testator devise land to his wife for life “or as long as she remains single” her life estate terminates on her marriage by virtue of the special limitation, but she does not have a determinable fee.
With deference it is submitted that the instrument before us is merely a lease for production. As it did not pass the fee title to the minerals, it did not fall under our statute, G. S. 1935, 79-420. Therefore, while I agree with all that is said in the majority opinion, yet for the reasons stated I do not think the constitutionality of that statute was involved in this case.